Proceeding pursuant to CPLR article 78 and Labor Law § 220 (8) to annul an Order and Determination of respondent Comptroller dated August 10, 1998, which, inter alia, determined the prevailing rate of wages and benefits to be paid to two groups of employees in the title of Elevator Mechanic and ordered wage payments accordingly, unanimously dismissed, without costs, as untimely.
This proceeding, commenced more than 30 days from the notice of the filing of the order as to which review is sought in the office of the fiscal officer, is time-barred (Labor Law § 220 [8]; see, Bolovis v Polis Contr. Corp., 235 AD2d 323). In any case, were we not dismissing the proceeding, we would confirm the Comptroller’s determination. The Administrative Law Judge’s conclusion, adopted by the Comptroller, that there should be a differential between the prevailing wage rates assigned the two groups of elevator mechanics here involved was not arbitrary and capricious in light of the Administrative Law Judge’s finding that the two groups perform tasks of a different order of complexity and difficulty, one group being principally employed in ordinary maintenance and the other in non-routine repairs (see, Marangos Constr. Corp. v Department of Labor, 216 AD2d 758). The Administrative Law Judge’s differentiation of the work performed by the two groups is supported by substantial evidence in the record (see, City of N. Y., Off. of Labor Relations v Comptroller of City of N. Y., 253 AD2d 596). Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.